 4:15-cr-03091-RGK-CRZ Doc # 553 Filed: 12/07/20 Page 1 of 1 - Page ID # 5307




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               4:15CR3091

       vs.
                                                                ORDER
ALLEN E. PEITHMAN JR.,

                     Defendant.



      After careful consideration,

        IT IS ORDERED that Defendant Peithman’s Motion for New Trial/Reconsideration
(Filing 551) is denied.

      Dated this 7th day of December, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
